397 U.S. 149 (1970)
MADDOX ET AL.
v.
FORTSON ET AL.
No. 1181.
Supreme Court of United States.
Decided March 2, 1970
APPEAL FROM THE SUPREME COURT OF GEORGIA.
Tully M. Bond, Jr., and T. Malone Sharpe for appellants.
Arthur K. Bolton, Attorney General of Georgia, pro se, Harold N. Hill, Jr., Executive Assistant Attorney General, and William L. Harper and Robert J. Castellani, Assistant Attorneys General, for Fortson et al.; Lamar W. Sizemore for Gray et al., and William C. O'Kelley and Earl J. Van Gerpen for the Republican Party of Georgia et al., appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.